COXE, District Judge.
Rule 34, Rules of Civil Procedure, 28 U.S.C.A. following section 723c, permits a discovery, on a showitig of good cause, of “designated” documents “which constitute or contain evidence material to any matter involved in the action”. At the present time, the defendants have not even answered, so it cannot be determined whether any of the documents requested will be material to any issue in the case. I do not think, either, that Rule 34 allows any such roving inspection as the notice of motion seeks to obtain.
The morion is ■ denied with permission to renew after issue has been joined.